                  Case 20-10010-CSS              Doc 40        Filed 01/07/20         Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

BORDEN DAIRY COMPANY, et al.,                                      Case No. 20-10010 (CSS)

                                    Debtors.1                      (Jointly Administered)

                                                                   Ref. Docket No. 4, 8, 9, 10, 13



          OBJECTION OF PNC BANK, NATIONAL ASSOCIATION TO DEBTORS'
           CASH COLLATERAL MOTION AND OTHER FIRST DAY MOTIONS

         PNC Bank, National Association (“Agent”), administrative and collateral agent under that

certain Financing Agreement dated as of July 6, 2017 (as amended, restated, supplemented and/or

otherwise modified, the “Prepetition Credit Agreement”), by and among Debtor Borden Dairy

Company as borrower, each of the other Debtors, as guarantors, and the lenders party thereto from

time to time (collectively the “Lenders”) objects to Debtors' Motion For Interim And Final Orders

(A) Authorizing Use Of Cash Collateral And Granting Adequate Protection, (B) Authorizing Use Of

Reserve Account Cash, (C) Scheduling A Final Hearing, And (D) Granting Related Relief [Dkt. No.

13] (the “Cash Collateral Motion”) and all other “first day motions” filed by Debtors to the extent

they impact Agent or Lenders (collectively, the “First Day Motions”).2


1
  The debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are: Borden
Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109); Borden Dairy Company of
Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden Transport Company of Cincinnati,
LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy Company of Kentucky, LLC (7392);
Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company of Madisonville, LLC (7310); Borden
Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio, LLC (7837); Borden Dairy Company of
South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC (5060); Claims Adjusting Services, LLC (9109);
Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The location of
Debtors’ service address is: 8750 North Central Expressway, Suite 400, Dallas, TX 75231.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed thereto in the First Day Motions or
the Declaration of Jason Monaco in Support of Chapter 11 Petitions and First Day Motions [Dkt. 15]. Such First Day
Motions include but may not be limited to (i) Motion of the Debtors for Entry of Interim and Final Orders (I)
                  Case 20-10010-CSS              Doc 40        Filed 01/07/20        Page 2 of 7



                                    SECURED DEBT BACKGROUND

         1.       As set forth more fully in the Cash Collateral Motion, the Prepetition Credit

Agreement provided the Debtors with a $275 million credit facility, consisting of: (a) a $70 million

RCF Facility provided by PNC, which includes a $25 million subfacility for the issuance of Letters

of Credit;3 (b) a $30 million Term Loan A Facility held by PNC, and (c) a $175 million Term Loan

B Facility now held by certain affiliates of KKR Credit Advisors (US) LLC and/or Franklin Square

Holdings, L.P. As of the Petition Date, Debtors owe Lenders, Agent and L/C Issuer $255.8 million

in total principal (of which at least $94.6 million is owed to PNC), comprised of: (a) approximately

$56.7 million of principal outstanding under the RCF Facility, plus approximately $13 million in

outstanding, drawn Letters of Credit, (b) approximately $24.1 million of principal outstanding

under the Term Loan A Facility, (c) approximately $175 million of principal outstanding under the

Term Loan B Facility, (d) approximately $1.2 million of purchase card obligations, plus accrued

and unpaid interest, fees, expenses, and all other obligations, all of which are secured by valid,

binding, perfected and enforceable first priority liens on and security interests in substantially all of

Authorizing the Debtors to Pay Prepetition Critical Vendor Claims and 503(b)(9) Claims in the Ordinary Course of
Business, (II) Authorizing the Debtors to Return Goods, and (III) Granting Related Relief [Dkt. No. 10] (the “Critical
Vendors Motion”), (ii) Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay Certain
Prepetition Claims of Lien Claimants, and (II) Granting Related Relief [Dkt. No. 9] (the “Prepetition Claims
Motion”); (iii) Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Honor Prepetition
Obligations to Customers and Otherwise Continue Customer Practices, and (II) Granting Related Relief [Dkt. No. 8]
(the “Customer Programs Motion”); (iv) Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
Payment of Certain Prepetition Taxes and Fees, and (II) Granting Related Relief [Dkt. No. 6] (the “Tax Motion”); (v)
Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’ Proposed Adequate Assurance of
Payment for Future Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
Services, (III) Approving the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV)
Granting Related Relief [Dkt. No. 4] (the “Utilities Motion”); (vi) Debtors' Motion for Entry of an Order (I)
Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation and Reimbursable Expenses,
and (B) Continue Employee Benefits Program, and (II) Granting Related Relief [Dkt. No. 5] (the “Wages Motion”);
and (vii) the Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue
Insurance Coverage Entered into Prepetition and Satisfy Prepetition Obligations Related Thereto and (B) Renew,
Amend, Supplement, Extend, or Purchase Insurance Policies, and (C) Continue Its Insurance Premium Finance
Agreements, and (II) Granting Related Relief [Dkt. No. 7] (the “Insurance Motion”).
3
  In connection with the Prepetition Credit Agreement, certain of the Lenders and the Agent entered into that certain
Agreement Among Lenders, dated as of July 6, 2017 (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, the “AAL”). The AAL sets forth certain of the Lenders’ respective rights and
obligations under the Prepetition Credit Agreement.

                                                           2
                  Case 20-10010-CSS              Doc 40       Filed 01/07/20         Page 3 of 7



Debtors’ assets, including real property, personal property including cash collateral, and

outstanding equity interests (collectively, the “Prepetition Collateral”).4

                                                  OBJECTION

         2.       Immediately prior to the Petition Date, the Agent, Lenders and Debtors were

negotiating a consensual out-of-court restructuring. Without any discussion whatsoever, let alone

the courtesy of advance notice to Agent, Debtors abruptly filed these chapter 11 cases. As a result,

Agent was deprived of an opportunity to review or comment on the terms of Debtors’ proposed

usage of cash collateral or any other relief requested in the First Day Motions and saw them for the

first time approximately 36 hours ago.

         3.       As is clear from the First Day Motions, Debtors’ hasty filing of these cases is

devoid of any exit strategy, which is not surprising considering Debtors filed without the input of a

chief restructuring officer, financial advisor or investment banker. Yet, the First Day Motions seek

to expend significant sums of Agent’s cash collateral within the first several weeks of these cases

to satisfy in excess of $50 million of purported prepetition unsecured claims, all while diminishing

the value of Agent’s collateral.

         4.       To make matters worse, Debtors essentially have stonewalled Agent’s requests for

critical information. For example:

                  a. Agent requested the detailed backup that supports the one-page summary

                      Budget. Debtors have failed to provide it.

                  b. Agent requested insertion in the Budget of a line item measuring the proposed

                      expenditures’ impact on the borrowing base each week and whether the


4
 Debtors assert that the Prepetition Collateral excludes the Reserve Account (as defined in the Cash Collateral Motion)
holding over $26 million of cash and securities. Agent is investigating and does not concede this point at this time.
Whether there is a valid, perfected lien on the Reserve Account or a valid right of setoff is not before the Court
presently. Agent and Lenders reserve all rights.

                                                          3
               Case 20-10010-CSS          Doc 40      Filed 01/07/20     Page 4 of 7



                   Revolving Credit Facility would remain in formula. Debtors have failed to

                   provide it.

               c. Agent requested an itemization as to what claims Debtor proposes to pay are

                   pre- vs. post-petition. Debtors have failed to provide it.

       5.      Without this essential information, Agent cannot determine the reasonableness of

the Budget and otherwise make an informed decision on the requested use of its cash collateral.

Unsurprisingly, the Cash Collateral Motion is of no help in this regard, as it neither alleges that the

Lenders are adequately protected nor that there is an equity cushion in the Prepetition Collateral.

For these reasons alone, Agent must oppose Debtors’ request to use its cash collateral.

       6.      Agent does, however, recognize that certain expenses must be paid to preserve the

value of Debtors’ enterprise and will agree on an interim basis to permit Debtors to use cash

collateral in accordance with Agent’s proposed form of Order, blacklined to the Debtors’ proposed

Order, attached hereto as Exhibit “A” (“Agent’s Cash Collateral Order”) for an interim period so

long as the expenditures are used solely for those wages, post-petition purchases and prepetition

claims to which Agent consents.

       7.      In connection with this limited consent to interim use of its cash collateral, Agent

requires the following conditions:

               a. Limit the interim period to ten days;

               b. Require Debtors to provide to Agent all diligence it needs to evaluate the

                   Budget, review any exit strategy Debtors may propose, and determine whether

                   to propose DIP financing;

               c. Limit the amount of cash usage to only those items Agent agrees are critical and

                   paid pursuant to a Budget approved by Agent;



                                                  4
               Case 20-10010-CSS          Doc 40      Filed 01/07/20     Page 5 of 7



               d. Provide covenants acceptable to Agent, including, without limitation, permitted

                   variances of no more than 10 % on a line item in Budget;

               e. Demonstration by Debtors that the existing collateral position is being kept in

                   formula by first using the funds in the Reserve Account;

               f. In addition to replacement liens on “like” collateral as proposed by Debtors,

                   granting a lien on unencumbered assets, if any, including the allegedly

                   unencumbered Reserve Account solely to the extent of diminution in value of

                   the Prepetition Collateral and the usage of cash collateral;

               g. The appointment of a CRO acceptable to Agent with an acceptable scope of

                   engagement;

               h. The appointment of an independent board member to whom the CRO reports

                   and acceptable to Agent;

               i. Standard stipulations by Debtors with concomitant challenge period; and

               j. Adequate protection payments of Interest (as proposed by the Debtors) plus

                   fees, costs and expenses of Agent incurred in these cases.

Absent these conditions, Agent objects to Debtors’ proposed use of its cash collateral at this time.

Among other reasons, the Cash Collateral Motion seeks to use Lenders’ cash collateral (over a 30-

day period) while providing only replacement liens and payment of current, contract rate interest

and fees under PNC’s Term Loan A Facility and RCF Facility, which are “first out” in the

waterfall under the AAL. It is believed this would erode Lenders’ collateral position and cause

Lenders to suffer a diminution in value without adequate protection.

       8.      Similarly, the other First Day Motions seek to pay in excess of $50 million in

purported prepetition claims. See, e.g., Critical Vendors Motion at ¶¶13-14 (seeking authority to



                                                  5
                  Case 20-10010-CSS              Doc 40        Filed 01/07/20         Page 6 of 7



pay over $32 million in 503(b)(9) and prepetition critical vendor claims); Prepetition Claims

Motion at ¶7 (seeking authority to pay up to $600,000 in prepetition claims); Customer Programs

Motion at ¶7 (seeking authority to pay up to $4 million in prepetition claims). Payment of these

amounts would violate the Bankruptcy Code’s priority scheme and prejudice Lenders’ rights as

senior secured creditors. At a minimum, Agent needs additional time to evaluate which of the

prepetition claims in the First Day Motions are truly exigent and require payment at this early stage

of the cases. Further, with respect to other of the First Day Motions such as the Wages Motion (to

the extent it seeks to pay accrued paid time off or bonus amounts), the Taxes Motion, Insurance

Motion and Utilities Motion, Debtors have failed to demonstrate any exigent circumstances

requiring the granting of interim relief at the first day hearing.5 Consideration of any such relief

should be deferred to the next interim hearing.

         9.       In sum, it is yet unclear to the Agent and Lenders — as the Debtors’ senior secured

creditors — what course of action in these cases will result in the most value-maximizing outcome

for the Debtors’ stakeholders in accordance with their respective rights and priorities. Without this

critical perspective, the Cash Collateral Motion risks allowing Debtors to consume the Prepetition

Collateral and compromise value to the prejudice of Agent and Lenders. For all of these reasons,

Agent objects to cash collateral usage except on the terms stated above.

                                        RESERVATION OF RIGHTS


         10.      Agent reserves all rights with respect to the First Day Motions, including its right to

object and put on evidence in connection with any interim or final hearings thereon.




5
  See 11 U.S.C. § 366(b) (“Such utility may alter, refuse, or discontinue service if neither the trustee nor the debtor,
within 20 days after the date of the order for relief, furnishes adequate assurance of payment, in the form of a deposit
or other security, for service after such date.”) (emphasis added).

                                                           6
                Case 20-10010-CSS           Doc 40       Filed 01/07/20   Page 7 of 7



        WHEREFORE, the Agent respectfully requests that the Court (i) deny the Cash Collateral

Motion to the extent the relief sought therein permits the use of the Agent’s cash collateral on

terms other than those set forth in the Agent’s form of Cash Collateral Order, (ii) deny the First

Day Motions to the extent they authorize the payment of prepetition claims in amounts other than

as agreed to by Agent or otherwise prejudice the rights of Agent or Lenders; and (iii) grant such

other and further relief as is equitable and just.

Dated: January 7, 2020                       Respectfully Submitted,

                                             BLANK ROME LLP

                                             /s/ Josef W. Mintz
                                             Regina Stango Kelbon, Esq.
                                             Josef W. Mintz
                                             1201 N. Market Street, Suite 800
                                             Wilmington, DE 19801
                                             Telephone: (302) 425-6400
                                             Facsimile: (302) 425-6464
                                             E-mail: Kelbon@BlankRome.com
                                                      Mintz@BlankRome.com

                                             and

                                             John E. Lucian (pro hac vice to be filed)
                                             Gregory F. Vizza, Esq. (pro hac vice to be filed)
                                             One Logan Square
                                             130 North 18th Street
                                             Philadelphia, Pennsylvania 19103-6998
                                             Telephone: (215) 569-5500
                                             Facsimile: (215) 569-5555
                                             E-mail: Lucian@BlankRome.com
                                                     Vizza@BlankRome.com

                                             Counsel to PNC Bank, National Association




                                                     7
